This appeal is perfected from the county court of Muskogee county, in an action wherein Fred Forrest, trading as the Forrest Hardware Company, obtained judgment against J.B. Hill, from which judgment the said Hill appeals. The appeal was filed in this court July 16, 1913, and was duly submitted on the record September 13, 1915. Plaintiff in error has filed no brief, and has not asked for additional time, nor assigned any reason for his failure to file brief.
The appeal, therefore, will be considered as abandoned by the plaintiff in error, and the appeal should be dismissed.
By the Court: It is so ordered.